Dear Senator Cox:
You have requested clarification of Opinion No. 92-586 regarding the City of Lake Charles sales and use tax, which was approved by the voters at the July 18, 1992 election.
Opinion No. 92-586 refers to Act 688 of 1992 and states that Act 688 did not become effective until August 21, 1992.  The opinion did not refer to Act 930 of 1992.  You have asked that we reconsider that opinion in light of Act 930, which purports to make Act 688 effective upon the signature of the Governor (July 6, 1992).
Because of constitutional issues presented by Section 3 of Act 930, our opinion regarding the effective date of Act 688 remains the same.  The portion of Act 930 which purports to make Act 688 effective upon signature of the governor is subject to constitutional challenge under La. Const. (1974) Art. III, Secs.13, 15 and 19.
Act 930 (formerly Senate Bill No. 1352), according to its title, was enacted to authorize the Lincoln Parish School Board to levy and collect an additional sales and use tax.  As such, it is a "local or special law" which must be locally published prior to introduction, and the notice so published must "state the substance of the contemplated law" (Art. III, Sec. 13).  The notice published in Lincoln Parish did not state that Act 930 would cause Act 688 to become effective upon signature of the Governor.  Also, Art. III, Sec. 15 requires that every bill be limited to one object, which object must be indicated in the bill's title.  Act 930 has two objects: an additional sales tax for Lincoln Parish, and the changing of the effective date of Act 688. Additionally, the title of Act 930 does not refer to the purported change in the effective date of Act 688. Furthermore, Art. III, Sec. 19 appears to require that an earlier effective date of an act be specified in the very bill which is the subject of the special effective date.
Even if Act 688 had been effective upon signature of the Governor (July 6, 1992), the determination made in Opinion No. 92-586 would not change. That opinion clearly states that the sales tax proposition approved by the voters of Lake Charles requires the tax to be levied and collected on food and drugs in accordance with R.S. 47:301-47:317.
Should you need additional information, please do not hesitate to contact us.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/173n
cc:  Honorable Jim Sudduth Honorable David Painter Rebecca Pierrotti Rick J. Norman